DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, directed to a second dopant represented by Formula 2, wherein Z1 is CR4, and adjacent groups of R2 or R3 do not form ring(s), in the reply filed on 07/18/2022 is acknowledged. 
Upon further consideration, the Examiner has withdrawn the Election/Restriction requirements of 6/16/2022. Claims 1-20 filed on 7/18/2022 are examined.

Claim Objections
Claims 6 are objected to because of the following informalities: 
In claim 6, Applicant recites “the second host include a substituted or …” It should be “includes”.
In claims 18-19, Applicant claims “the organic electroluminescence device of claim 17”. It is suggested to amend to “the organic electroluminescence display device of claim 17”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 2, 17, and 20, Applicant claims a first host of Formula 1 in claims 1, 17, and 20, wherein t can be 0. 
When t is 0, L1, X, or L2 becomes the terminal group located at the right hand side of the Formula 1. However, all the Markush groups which can be selected as L1, X, or L2 are directed to a divalent group, meaning that there are two unbonded radical electrons in each of L1, X, and L2. One of the radical electrons of the divalent groups of L1, X, and L2 is bonded to the carbazole structure (i.e. the carbazole group having the substituent R1 in Formula 1) or the neighboring group of L1 or X, if present. However, the other radical electron is not terminated by any monovalent group because t is 0. For example, a compound having Formula 1, wherein r, s, and t are each 0; and L1 is a direct linkage, has an unbonded radical electron at the position L1. It is unclear what kind of structure can be selected to terminate the unbonded radical electron at the position L1, X, or L2.
For the purpose of prosecution, the Examiner interprets the limitation to mean that when t is 0, the unbonded radical electron of L1, X, or L2 is terminated by hydrogen.
Regarding claims 2-16 and 18-19, claims 2-16 and 18-19 are rejected due to the dependency from claims 1 and 17.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, Applicant claims “The organic electroluminescence device of claim 1, wherein L1 and L2 are each independently a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted boron group, a substituted or unsubstituted sulfonyl group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroaryl group of 6 to 30 carbon atoms for forming a ring.”
The claim 1 requires L1 and L2 to be selected from a direct linkage, a substituted or unsubstituted arylene group of 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroarylene group of 2 to 30 carbon atoms for forming a ring.
The substituent of “a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted boron group, a substituted or unsubstituted sulfonyl group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroaryl group of 6 to 30 carbon atoms for forming a ring” are not encompassed by any of the Markush groups claimed as L1 and L2 of claim 1.
It is unclear whether the L1 and L2 groups claimed in claim 4 (for example a cyano group) can be L1 or L2 of Formula 1 of claim 1.
For the purpose of prosecution, the Examiner interprets the limitation to mean that the limitation of L1 and L2 of claim 4 is the same as the limitation of claim 1. That is, claim 4 claims “The organic electroluminescence device of claim 1, wherein L1 and L2 are each independently a direct linkage, a substituted or unsubstituted arylene group of 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroarylene group of 2 to 30 carbon atoms for forming a ring.”

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, Applicant claims Compound H2-6 in claim 18 as shown below.

    PNG
    media_image1.png
    169
    266
    media_image1.png
    Greyscale

It appears that there is no bond between the oxygen atom and the phosphorous atom in the compound H2-6 (Note: there are two places pointed by the arrows in the figure above). It is unclear whether there is any type of connection between the oxygen atom and the phosphorous atom. Even if there is a chemical bond between the oxygen atom and the phosphorous atom, it is still unclear what kind of chemical bond is required between the oxygen atom and the phosphorous atom.
For the purpose of prosecution, the Examiner interprets the limitation to mean that there is a double bond between the oxygen atom and the phosphorous atom.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Regarding claim 4, Applicant claims “The organic electroluminescence device of claim 1, wherein L1 and L2 are each independently a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted boron group, a substituted or unsubstituted sulfonyl group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroaryl group of 6 to 30 carbon atoms for forming a ring.”
The instant claim 4 is dependent from claim 1, wherein L1 and L2 are required to be selected from a direct linkage, a substituted or unsubstituted arylene group of 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroarylene group of 2 to 30 carbon atoms for forming a ring.
The group of “a hydrogen atom, a deuterium atom, a halogen atom, a cyano group, a substituted or unsubstituted boron group, a substituted or unsubstituted sulfonyl group, a substituted or unsubstituted alkyl group of 1 to 20 carbon atoms, a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, or a substituted or unsubstituted heteroaryl group of 6 to 30 carbon atoms for forming a ring” are not encompassed by any of the Markush groups claimed as L1 and L2 of claim 1.
Thus, the limitation of claim 4 is not encompassed by claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 10-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2021/0135142 A1, hereafter Li) as evidenced by Numata et al. (“High efficiency pure blue thermally activated delayed fluorescence molecules having 10H-phenoxaborin and acridan units”, Chem. Commun. 2015, vo. 51, page 9443-9446, hereafter Numata).
Regarding claims 1-4, 6, 8, 10-11, and 13-17, Li discloses an organic electroluminescence device ([014]) comprising a first electrode (anode), a hole transport region, an emission layer (luminescent layer), an electron transport region, and a second electrode (cathode), wherein the emission layer comprises first, second, and third organic compounds and a fluorescent guest material ([017]).
Li exemplifies an organic electroluminescence device ([112]-[115], Example 15 in Table 2) comprising a first electrode (ITO), a hole transport region (“hole injection layer”), an emission layer, an electron transport region (“electron injection layer”), and a second electrode (Al), wherein the emission layer comprises a first organic compound (H5, 54 wt%), a second organic compound (H6, 34 wt%), a third organic compound (B-8, 12 wt%), and a fluorescent guest material (D-4, 8 wt %).

    PNG
    media_image2.png
    340
    751
    media_image2.png
    Greyscale

The first compound H5 has identical structure as the first host of Formula 1 of the instant claim 1, wherein R1s are hydrogen or a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, or combined with an adjacent group to form a ring (benzofuran); L1 is a substituted or unsubstituted arylene group of 6 to 30 carbon atoms for forming a ring (phenylene); X is a direct linkage; L2 is a direct linkage; Ar1 is a substituted aryl group of 6 to 30 carbon atoms for forming a ring (spirobifluorene); p is 8; q, r, s, and t are each 1.
The first compound H5 has identical structure as the first host of Formula 1-1 of the instant claim 2, wherein R1s are hydrogen or a substituted or unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring, or combined with an adjacent group to form a ring (benzofuran); L1 is a substituted or unsubstituted arylene group of 6 to 30 carbon atoms for forming a ring (a spirobifluorene-substituted phenylene); p is 8; q is 1; r, s, and t are each 0; and the unbonded radical electron of the substituted phenylene at L1 is terminated by hydrogen.
The second compound H6 is equated with the second host of the instant claim 1.
Regarding the guest compound D-4 ([080]), it is noted that the bond marked by an arrow in the figure below appears to be a single bond; however, it should be a typographic error, and the bond should be a double bond. An ordinary skill in the art would be able to understand that the compound D-4 is directed to the general formula (5) ([062]), wherein the bond at the corresponding position is a double bond. Thus, the compound D-4 of Li has structure as shown at the right-hand-side of the figure below (see “Corrected Compound D-4 of Li”).

    PNG
    media_image3.png
    366
    707
    media_image3.png
    Greyscale

The guest compound D-4 has identical structure as the second dopant of Formula 2 of the instant claim 1, wherein R2 and R3 are hydrogen or an unsubstituted alkyl group of 1 to 20 carbon atoms (methyl); u and v are each 3; Z1 is CR4; R4 is a substituted aryl group of 6 to 60 carbon atoms for forming a ring.
Li does not exemplify a specific organic electroluminescence device comprising the third Compound B-22 of Li ([077]); however, Li does teach that the Compound B-22 can be the third compound of the organic electroluminescence device of Li ([077]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device (Example 15 in Table 2) by substituting the third compound B-8 with Compound B-22 of Li, as taught by Li.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the third compounds of Li in the organic electroluminescence device of Li would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are finite number of exemplified third compounds ([077]) in the disclosure of Li. The selection of B-22 as the third compound would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Modified organic electroluminescence device of Li comprising a first electrode (ITO), a hole transport region, an emission layer, an electron transport region, and a second electrode (Al), wherein the emission layer comprises a first organic compound (H5, 54 wt%), a second organic compound (H6, 34 wt%), a third organic compound (B-22, 12 wt%), and a fluorescent guest material (D-4, 8 wt %).

    PNG
    media_image4.png
    316
    557
    media_image4.png
    Greyscale

The third Compound B-22 of Li reads on the claimed limitations above but fails to teach that the Compound B-22 of Li is a thermally activated delayed fluorescence material having an electron donor and an electron acceptor (claim 1); and a difference between the lowest singlet energy level and the lowest triplet energy level is 0.3 eV or less (claim 8).
It is reasonable to presume that Compound B-22 of Li is a thermally activated delayed fluorescence material having an electron donor and an electron acceptor (claim 1); and a difference between the lowest singlet energy level and the lowest triplet energy level is 0.3 eV or less (claim 8).
Support for said presumption is found in the use of like materials which result in the claimed property.
Numata evidences that the Compound B-22 of Li is a thermally activated delayed fluorescence material and has an electron donor unit (see the dashed rectangle in the figure above) and an electron acceptor unit (see the dashed circle in the figure above) (Fig. 1 and Abstract). Numata further evidences that the difference between the lowest singlet energy level and the lowest triplet energy level is 0.3 eV or less (“ΔEST was predicted to be about 0.01 eV…” in page 9444, column 1, 3rd paragraph).
Therefore, Compound B-22 of Li is a thermally activated delayed fluorescence material having an electron donor and an electron acceptor (claim 1); and a difference between the lowest singlet energy level and the lowest triplet energy level is 0.3 eV or less (claim 8); 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present Compound B-22 of Li is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The first, second, and third organic compound and the guess material of the Modified organic electroluminescence device of Li are each equated with the first host, the second host, the first dopant, and the second dopant of the instant claim 1. 
The Modified organic electroluminescence device of Li is equated with an organic electroluminescence device comprising a first electrode (ITO), a hole transport region, an emission layer, an electron transport region, and a second electrode (Al), wherein the emission layer comprises a first host (H5, 54 wt%), a second host (H6, 34 wt%), a first dopant (B-22, 12 wt%), and a second dopant (D-4, 8 wt %), meeting all the limitations of claims 1-4, 6, 8, 10-11, and 13-16. 
Li does not disclose a specific organic electroluminescent display device comprising the Modified organic electroluminescence device of Li; however, Li does teach that the organic electroluminescence device of Li can be used to make a display device (“display element” in [070], [005]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic electroluminescence device of Li by using the device to make a display device.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the organic electroluminescence devices of Li in the organic electroluminescence display device of Li would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence display device.
The modification provides the Modified organic electroluminescence display device of Li, wherein the display device comprises the Modified organic electroluminescence device of Li, meeting all the limitations of claim 17.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaino et al. (US 2021/0151683 A1, hereafter Sakaino) in view of Kim et al. (US 2016/0087224 A1, hereafter Kim) and Endo et al. (“Efficient up-conversion of triplet excitons into a singlet state and its application for organic light emitting diodes”, Appl. Phys. Letts. 2011, vol. 98, pages 083302-1 through -3, hereafter Endo).
Regarding claims 1-8 and 10-16, Sakaino discloses an organic electroluminescence device comprising a first electrode (anode), an emission layer, and a second electrode (cathode), wherein the emissive layer comprises a compound having formula (1) of Sakaino and a delayed fluorescent compound ([018]-[020]).

    PNG
    media_image5.png
    216
    522
    media_image5.png
    Greyscale
, 
In formula (1), X can be C-R7, R1 to R9 can be a hydrogen atom, an alkyl group, a heterocyclic group, an alkenyl group, an aryl group, a heteroaryl group, a halogen, or a fused ring and an aliphatic ring formed with adjacent substituents ([018]-[020]).
Sakaino teaches that the compound of formula (1) can be used as a dopant for the emission layer due to a high quantum efficiency and a narrow half-value width ([093]).
Sakaino discloses the delayed fluorescent compound having formula (2): 

    PNG
    media_image6.png
    45
    198
    media_image6.png
    Greyscale
, wherein A1 is an electron-donating moiety; A2 is an electron accepting moiety; L1 is a linking group of a single bond or a phenylene group; m and n can be 1 or more and 10 or less ([094]-[096]).
Sakaino exemplifies an organic electroluminescence device (Example 8 in [241] and Table 2) comprising a first electrode (ITO), a hole transport region (HT-1), an emission layer, an electron transport region (ET-1), and a second electrode (Mg:Ag), wherein the emission layer comprises a host material (H-1, 80 wt%), a delayed fluorescence compound (B-3, 20 wt%), a dopant (D-3, 1 wt%).

    PNG
    media_image7.png
    318
    509
    media_image7.png
    Greyscale

The Compound D-3 of Sakaino has identical structure as the second dopant of Formula 2 of the instant claim 1, wherein R2 and R3 are hydrogen or an unsubstituted alkyl group of 1 to 20 carbon atoms (methyl); u and v are each 3; Z1 is CR4; R4 is a substituted aryl group of 6 to 60 carbon atoms for forming a ring.
Sakaino does not disclose a specific organic electroluminescence device comprising a host material of mCP and the delayed fluorescence compound of PIC-TRZ; however, Sakaino does teach that the host material can be a carbazole derivative including mCP (1,3-bis(carbazol-9-yl)benzene in [144]), and the delayed fluorescence compound can be PIC-TRZ ([130]; the third compound on page 100).
Endo discloses a thermally activated delayed fluorescence compound, PIC-TRZ (Fig. 1a, Abstract) having an electron donor and an electron acceptor (page 083302-2, column 1, line 2; and HOMO and LUMO in Fig. 1a) and a difference between the lowest singlet energy level and the lowest triplet energy level being 0.3 eV or less (“0.11 eV” at page 083302-2, column 2, line 13).
Endo teaches that introduction of electron donor and acceptor units in which the pi-conjugation is significantly distorted by steric hindrance through bulky substituents provides a small energy difference between the singlet and triplet excited states (“ΔE1-3”) while maintaining high radiative decay rate kr (page 083302-2, column 1, paragraph 1). Endo further teaches mCP can be used with the compound PIC-TRZ in an organic electroluminescence device (page 083302-2, column 2, paragraph 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device of Sakaino (Example 8 in [241] and Table 2) by substituting the host compound H-1 of Sakaino with mCP and the delayed fluorescent compound B-3 of Sakaino with PIC-TRZ, as taught by Sakaino and Endo.
The motivation of doing so would have been to provide a small energy difference between the singlet and triplet excited states while maintaining high radiative decay rate kr, based on the teaching of Endo.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the host compounds of Sakaino (i.e. substitution of H-1 of Sakaino with mCP) in the organic electroluminescence device of Sakaino would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The substitution of the delayed fluorescence compounds of Sakaino (i.e. substitution of B-3 of Sakaino with PIC-TRZ) in the organic electroluminescence device of Sakaino would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of mCP as the host compound would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). The selection of PIC-TRZ as the delayed fluorescence compound would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Organic electroluminescence device of Sakaino as modified by Endo comprising a first electrode (ITO), a hole transport region (HT-1), an emission layer, an electron transport region (ET-1), and a second electrode (Mg:Ag), wherein the emission layer comprises a host material (mCP, 80 wt%), a thermally activated delayed fluorescence compound (PIC-TRZ, 20 wt%), and a dopant (Compound D-3 of Sakaino, 1 wt%); and the compound PIC-TRZ has a difference between the lowest singlet energy level and the lowest triplet energy level being 0.3 eV or less.

    PNG
    media_image8.png
    405
    734
    media_image8.png
    Greyscale


The Compound mCP has identical structure as the first host of Formula 1 of the instant claim 1, wherein R1s are hydrogen; L1 is a substituted or unsubstituted arylene group of 6 to 30 carbon atoms for forming a ring (phenylene); X is a direct linkage; L2 is a direct linkage; Ar1 is a substituted or unsubstituted heteroaryl group of 2 to 30 carbon atoms for forming a ring (carbazole); p is 8; q, r, s, and t are each 1.
Sakaino in view of Endo does not disclose a specific organic electroluminescence device comprising two host compounds in the emission layer; however, Sakaino does teach that the host material can be a combination of a plurality of compounds ([142]). 
Kim discloses an organic electroluminescence device ([007]-[021], [031]-[050]), wherein the emission layer comprising a first host (Formula 1 in [007]-[021]) and a second host (Formulas 2-1, 2-2, or 3 in [007]-[021]).
Kim exemplifies the first host compounds ([094]) and the second host compounds ([095]-[097]). 
Kim teaches that due to high triplet energy of the second host and lower band gap energy of the first host than the band gap energy of the second host, efficiency can be high, charge can be easily transported ([108]).
Kim exemplifies the first host compound mCP ([094]; the 3rd compound on page 10) and the second host Compound h3 (Table 1, [096]).

    PNG
    media_image9.png
    233
    511
    media_image9.png
    Greyscale


The Compound h3 of Kim reads on all the limitations of the second host as required in the instant claim 1. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic electroluminescence device of Sakaino as modified by Endo by incorporating a second host Compound h3 in the emission layer of the device, as taught by Sakaino and Kim.
The motivation of doing so would have been to provide the organic electroluminescence device with high efficiency and easy charge transport, based on the teaching of Kim.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Organic electroluminescence device of Sakaino as modified by Endo and Kim comprising a first electrode (ITO), a hole transport region (HT-1), an emission layer, an electron transport region (ET-1), and a second electrode (Mg:Ag), wherein the emission layer comprises a first host (mCP), a second host (Compound h3 of Kim), a thermally activated delayed fluorescence compound (PIC-TRZ, 20 wt%), a dopant (Compound D-3 of Sakaino, 1 wt%); and the compound PIC-TRZ has a difference between the lowest singlet energy level and the lowest triplet energy level being 0.3 eV or less, 
The Organic electroluminescence device of Sakaino as modified by Endo and Kim is equated with the organic electroluminescence device comprising a first electrode (ITO), a hole transport region (HT-1), an emission layer (a first host mCP, a second host Compound h3 of Kim, a first dopant PIC-TRZ with 20 wt%, and a second dopant Compound D-3 of Sakaino with 1 wt%), an electron transport region (ET-1), and a second electrode (Mg:Ag), wherein the first dopant compound PIC-TRZ is a thermally activated delayed fluorescence material having an electron donor and an electron acceptor and has a difference between the lowest singlet energy level and the lowest triplet energy level being 0.3 eV or less, meeting all the limitations of claims 1-8 and 10-16.
Regarding claim 9, the Organic electroluminescence device of Sakaino as modified by Endo and Kim reads on all the features of claims 1-8 and 10-16 as outlined above. 
The Organic electroluminescence device of Sakaino as modified by Endo and Kim comprises a first electrode (ITO), a hole transport region (HT-1), an emission layer (a first host mCP, a second host Compound h3 of Kim, a first dopant PIC-TRZ with 20 wt%, and a second dopant Compound D-3 of Sakaino with 1 wt%), an electron transport region (ET-1), and a second electrode (Mg:Ag), wherein the first dopant compound PIC-TRZ is a thermally activated delayed fluorescence material having an electron donor and an electron acceptor and has a difference between the lowest singlet energy level and the lowest triplet energy level being 0.3 eV or less.
The first dopant compound PIC-TRZ reads on the claimed limitations above but fails to teach that the electron donor of the first dopant has a negative (-) Hammett substituent constant (σ), and the electron acceptor of the first dopant has a positive (+) Hammett substituent constant (σ).
It is reasonable to presume that the electron donor of the first dopant PIC-TRZ has a negative (-) Hammett substituent constant (σ), and the electron acceptor of the first dopant has a positive (+) Hammett substituent constant (σ).
Support for said presumption is found in the use of like materials which result in the claimed property.
The instant specification ([023], [132]) states that in an embodiment, the electron donor of the first dopant may have a negative (-) Hammett substituent constant (σ), and the electron acceptor of the first dopant may have a positive (+) Hammett substituent constant (σ).
The Compound PIC-TRZ has identical structure as Applicant’s specific embodiment of the first dopant D1-13 ([026], [135]).
Therefore, the electron donor of the first dopant PIC-TRZ has a negative (-) Hammett substituent constant (σ), and the electron acceptor of the first dopant has a positive (+) Hammett substituent constant (σ), meeting all the limitations of claim 9.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present Compound PIC-TRZ is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 17-19, the Organic electroluminescence device of Sakaino as modified by Endo and Kim reads on all the features of claims 1-16 as outlined above. 
The Organic electroluminescence device of Sakaino as modified by Endo and Kim comprises a first electrode (ITO), a hole transport region (HT-1), an emission layer (a first host mCP, a second host Compound h3 of Kim, a first dopant PIC-TRZ with 20 wt%, and a second dopant Compound D-3 of Sakaino with 1 wt%), an electron transport region (ET-1), and a second electrode (Mg:Ag), wherein the first dopant compound PIC-TRZ is a thermally activated delayed fluorescence material having an electron donor and an electron acceptor and has a difference between the lowest singlet energy level and the lowest triplet energy level being 0.3 eV or less.
Sakaino in view of Endo and Kim does not disclose a specific organic electroluminescent display device comprising the Organic electroluminescence device of Sakaino as modified by Endo and Kim; however, Sakaino does teach that the organic electroluminescence device of Sakaino can be used to make a display device ([228]-[229]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic electroluminescence device of Sakaino as modified by Endo and Kim by using the device to make a display device.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the organic electroluminescence devices of Sakaino in the organic electroluminescence display device of Sakaino would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence display device.
The modification provides the Modified organic electroluminescence display device of Sakaino as modified by Endo and Kim, wherein the display device comprises the Organic electroluminescence device of Sakaino as modified by Endo and Kim, meeting all the limitations of claims 17-19.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaino et al. (US 2021/0151683 A1) in view of Endo et al. (“Efficient up-conversion of triplet excitons into a singlet state and its application for organic light emitting diodes”, Appl. Phys. Letts. 2011, vol. 98, pages 083302-1 through -3) and Kim et al. (US 2016/0087224 A1) as applied to claims 1-19 above, further in view of Tsuji et al. (US 2010/0295026 A1, hereafter Tsuji).
Regarding claim 20, the Organic electroluminescence device of Sakaino as modified by Endo and Kim reads on all the features of claims 1-16 as outlined above. 
The Organic electroluminescence device of Sakaino as modified by Endo and Kim comprises a first electrode (ITO), a hole transport region (HT-1), an emission layer (a first host mCP, a second host Compound h3 of Kim, a first dopant PIC-TRZ with 20 wt%, and a second dopant Compound D-3 of Sakaino with 1 wt%), an electron transport region (ET-1), and a second electrode (Mg:Ag), wherein the first dopant compound PIC-TRZ is a thermally activated delayed fluorescence material having an electron donor and an electron acceptor and has a difference between the lowest singlet energy level and the lowest triplet energy level being 0.3 eV or less.
Sakaino in view of Endo and Kim does not disclose a specific display device comprising a plurality of pixels which are separately arranged from each other, wherein at least one of the pixels comprises the Organic electroluminescence device of Sakaino as modified by Endo and Kim; however, Sakaino does teach that the organic electroluminescence device of Sakaino can be used to make a display device comprising a plurality of pixels (“a display in a matrix system” in [228]-[229]).
Tsuji discloses a display device (Figs. 1-3, [189]-[193]) comprising a plurality of pixels (“3” in Fig. 2) which are separately arranged from each other.
Tsuji teaches the pixel includes an organic electroluminescence device (“organic EL element 10” in [197]-[198] and Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic electroluminescence device of Sakaino as modified by Endo and Kim by incorporating the device into at least one of pixels of a display device, as taught by Sakaino and Tsuji.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the organic electroluminescence devices in at least one of the pixels separately arranged from each other in the display device of Sakaino would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence display device.
The modification provides a display device of Sakaino as modified by Endo, Kim, and Tsuji, wherein the display device comprises a plurality of pixels which are separately arranged from each other; and at least one of the pixels comprises the Organic electroluminescence device of Sakaino as modified by Endo and Kim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786